Order unanimously affirmed without costs. Memorandum: Special Term properly concluded that petitioner had no standing as an aggrieved candidate. The challenge herein was based upon alleged infirmities relating to the internal affairs of a political party, rather than a failure to comply with the legislative mandates of the Election Law (see, Matter of Liepshutz v Palmateer, 112 AD2d 1098, affd 65 NY2d 963). We have considered the other issue raised and find it to be without merit. (Appeals from order of Supreme Court, Erie County, Flaherty, J.—Election Law.) Present—Callahan, J. P., Green, Pine, Balio and Lawton, JJ. (Order entered Aug. 21, 1986.)